Citation Nr: 0212522	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from February 1969 to December 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran requested a hearing in 
November 1999.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in November 
1999.  The veteran failed to report for his scheduled 
hearing.  There are no other outstanding hearing requests of 
record.

The veteran's service connection claim for PTSD was 
previously before the Board, and in an April 2001 remand it 
was returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.


FINDINGS OF FACT

1. The record contains no verification of in-service 
stressors. 

2. The record contains no diagnosis of PTSD based upon 
verified stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in the April 2001 Board remand.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a March 1999 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a 
September 1999 statement of the case and a supplemental 
statement of the case issued in June 2002, the RO notified 
the veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for 
service connection.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
afforded a VA examination for PTSD in December 1998.  In this 
regard, all service, private, and VA medical records have 
been obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise.  Further, VA 
informed the veteran as to what evidence VA would obtain and 
what evidence the veteran was to provide in connection with 
his appeal in a November 2001 RO letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  

The veteran presently claims that he suffers from PTSD that 
is related to his active service, and that service connection 
is therefore warranted. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.404(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments promulgated in 1999 became 
effective retroactively to March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 
Fed. Reg. 32,808 (June 18, 1999).  The second amendments 
became effective March 7, 2002.  See Post-Traumatic 
Stress Disorder Claims Based on Personal Assault, 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified 
as amended at 38 C.F.R. § 3.304(f)).  The Board finds 
that the pre- and post-1997 criteria for evaluating PTSD 
claims are substantially the same, as both versions of 
the regulations require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996), (2001).  The 1999 
amendments that were retroactively effective to 1997 
primarily codified the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. 
§ 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The 2002 amendments pertain 
to PTSD claims resulting from personal assault.  Since 
the veteran's claim is not based on a personal assault 
and he does not have verified combat related stressors, 
the 1997 and 2002 revisions have not changed the 
applicable criteria in a way which could alter the 
outcome of the veteran's claim.  Thus, the Board will 
apply the current version in adjudicating his claim as 
the veteran would not be prejudiced by the Board 
proceeding to the merits of his claim in this case.  See 
Bernard, 4 Vet. App. at 393-94; see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) (2001).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f) (2001).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to  and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims and finds that the 
preponderance of the evidence is against his service 
connection claim for PTSD.  While the Board notes that the 
veteran was diagnosed as having PTSD at his December 1998 VA 
examination, no credible supporting evidence has been 
submitted to show that the claimed in-service stressors 
actually occurred, and thus, no medical evidence linking 
those stressor events to the veteran's PTSD has been offered.  
In addition, the evidence does not establish that the veteran 
engaged in combat.  As such, service connection is not 
warranted at this time.  

In Board's April 2001 remand, the veteran was specifically 
requested to identify potential stressful events that 
occurred during active service and to provide additional 
information regarding the claimed stressful events he had 
previously related in an effort to verify such events.  The 
veteran was requested to submit names, dates, and places of 
his claimed stressor events in order for VA to complete its 
duty to assist the veteran by submitting the information for 
verification to the United States Armed Service Center for 
Research of Unit Records (USASCRUR).  Despite several 
attempts made by the RO and the veteran's representative to 
obtain this information, the veteran has failed to submit any 
of the requested evidence.  Specifically, the veteran was 
notified in a November 2001 VA letter that evidence relating 
to the names, dates, and places linked to his stressors was 
needed so that the events could be confirmed and verified.  
No response to that letter was ever received.  In addition, a 
June 2002 letter from the veteran's representative stated 
that "numerous" attempts to contact the veteran in order to 
obtain the needed information had been futile.

As the record contains no verified stressor events related to 
the veteran's active service, the veteran was not shown to 
have engaged in combat, and since no physician has linked any 
verified stressor event to the veteran's PTSD, service 
connection is not warranted.  The Board notes that VA's duty 
to assist the veteran "is not a one-way street, and if the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993). 

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for PTSD is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

